644 F.2d 506
Beverly LAWRENCE, a/k/a Mrs. James Lawrence, Plaintiff-Appellant,v.CREDITHRIFT OF AMERICA, INC., Defendant-Appellee.
No. 78-2766.
United States Court of Appeals,Fifth Circuit.
May 8, 1981.

Joseph H. King, Jr., Atlanta, Ga., for plaintiff-appellant.
Kirby G. Bailey, Decatur, Ga., for defendant-appellee.
W. Rhett Tanner, Kirk M. McAlpin, Jr., Atlanta, Ga., for amicus curiae Ga. Consumer Finance Assn., Inc.
Ralph S. Goldberg, Atlanta, Ga., for amicus curiae Ralph S. Goldberg.
Before GODBOLD, Chief Judge, and BROWN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAMUEL D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.*
PER CURIAM:


1
The court en banc reinstates and adopts the concluding paragraph from the panel opinion, 622 F.2d 1207, at 1209, which was vacated by taking this case en banc.  That portion of the opinion of the district court which denies plaintiff recovery of attorney's fees for time spent in defending the compulsory counterclaim is affirmed by an evenly divided court.



*
 Coleman, Circuit Judge, elected not to participate in the consideration or decision of this appeal